[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 9, 2007
                              No. 06-16213                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                   BIA Nos. A77-883-619 & A77-883-620

LILIYA ALEKSANDR POPOVA,
OLEGA ANDREY ANDRIICHUK,
ALEKSANDR MOGUTS,

                                                                    Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (May 9, 2007)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Liliya Popova, Aleksandr Moguts and Olega Andriichuk (collectively “the
petitioners”) petition for review of a final order of the Board of Immigration

Appeals (“BIA”), affirming the immigration judge’s (“IJ’s”) denial of their

applications for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (“CAT”). After review, we deny the petition.

                                I. BACKGROUND

      Petitioner Popova, a native of Ukraine and a citizen of Estonia, and

petitioner Moguts, Popova’s father, a native and citizen of Ukraine, were admitted

to the United States on September 5, 1999, with authorization to remain until

March 4, 2000. Popova’s husband, petitioner Andriichuk, a native and citizen of

the Ukraine, had arrived a few months earlier and had permission to remain until

January 24, 2000. In August 2002, all three petitioners filed applications for

asylum, withholding of removal and CAT relief, claiming persecution in Estonia

based on their Ukranian nationality.

A.    Asylum Application

      In an affidavit attached to her asylum application, Popova stated that, after

Estonia gained independence from the U.S.S.R., ethnic Estonians began driving

Russian-speaking people out of Estonia. Popova claimed that she was teased at

work and then fired without explanation. Her mother died in a hospital after she

was not given proper medical care because she was not Estonian. Popova had

difficulty finding employment, and she and her husband, Andriichuk, opened their
                                          2
own business. However, when Popova and Andriichuk refused to bribe

bureaucrats, they received threatening telephone calls and their apartment was

ransacked and covered with swastikas. Popova’s appeals to the police were met

with indifference because she was not Estonian.

      Popova wrote a complaint to the Public Prosecutor about the local police

chief, Yanis Tuulya, whom Popova believed was behind everything. According to

Popova, this is when the “real terror” began. In 1998, “a few men” stormed into

her apartment, brutally beat her and her father, Moguts, called her a “Russian pig,”

and told her to “get the hell out of here as soon as possible.” As a result, Popova

and her husband, Andriichuk, went to live temporarily with a friend in another city

in Estonia, while her father remained in their home.

      Popova’s friend had a brother who worked for the police and offered to help.

Popova wrote another complaint, which the friend’s brother promised to deliver to

the proper office. After writing the letter, on February 12th, “Yanis’ people” beat

her father and her husband and stabbed her husband in the leg. At this point,

Popova and her husband, Andriichuk, decided to leave Estonia for the United

States.

      Once in the United States, Popova and her husband fell into the hands of an

unscrupulous “speculator” who offered to help them, but then took their documents

and made them work as slaves. With the help of her church, Popova was able to
                                          3
pay off her debt and get her documents back.

B.    Asylum Interview

      At an asylum interview, Popova testified through a translator, Azik Ailyev.

During the interview, Popova stated, among other things, that skinheads destroyed

her apartment and business in January 1998 because they hated her and did not

want her business to succeed. Popova said she knew the people who ransacked her

apartment were skinheads because they drew swastikas and wrote “Russian Pig,

get out” on the wall of the apartment. Popova also stated that her husband,

Andriichuk, and father, Moguts, were beaten in February or March 1998 because

she complained to the police and that her husband was stabbed.

C.    Removal Hearing

      The Department of Homeland Security issued Notices to Appear, charging

that Popova, her husband, Andriichuk, and her father, Moguts, were subject to

removal as nonimmigrants who had remained in the United States longer than

permitted. The petitioners conceded removability.

      At the removal hearing, Popova testified that people in Estonia threatened

her and wrote words on the door of her apartment, which lead her to abandon her

apartment. According to Popova, late at night in the summer of 1998, two police

officers ransacked her apartment and beat her, her husband, Andriichuk, and her

father, Moguts. Popova was hospitalized from the beating. Popova and her
                                         4
husband, Andriichuk, fled their apartment, moving twice and then traveling to the

United States. Popova also said that in February, her husband was beaten, cut and

told that he and Popova had to leave and that Popova’s dog would be dismembered

if they did not leave. When asked who had threatened her husband, Popova

responded that it was the same people who had attacked them in December 1998.

      Popova also explained that her translator during the asylum interview,

Ailyev, misrepresented himself to her as an attorney. According to Popova, Aliyev

told her to tell the interviewer that Popova had met him only the day before the

interview and, if asked, to deny that Ailyev was her attorney.

      On cross-examination, Popova admitted that she had made false statements

at the asylum interview because she “would have had more serious problems with

Ailyev than with the authorities.” Popova also testified that the only time her

apartment in Estonia was ransacked was by two police officers in December 1998.

Finally, Popova admitted that she had applied for asylum when she was in the

United States in 1997 and 1998, but had voluntarily returned to Estonia.

      In support of their applications, the petitioners submitted, inter alia: (1) a

document from Tapa Hospital, dated October 2000, stating that Popova was treated

in December 1998, for stomach and facial injuries and complained of being upset

because two men broke into her apartment, demanded money, and beat her; (2)

documents from Florida state court, indicating that Aliyev had been charged with
                                           5
welfare fraud and battery; (3) the U.S. Department of State 2004 Country Report

for Estonia (“Country Report”); (4) a 2004 report, entitled “Assessment for

Russians in Estonia,” written for the Minorities at Risk Project at the University of

Maryland, which stated that the potential for conflict between ethnic Russians and

Estonians had declined over the recent years, and, in addition to the capital city, the

ethnic-Russian population is concentrated in two cities on the Russian border; and

(5) a document, dated February 23, 1999, indicating that Popova’s husband,

Andriichuk, was treated for stab wounds and bruises between February 12 and 23,

1999.

D.      IJ’s Decision

        The IJ denied all requested relief and ordered the petitioners removed to

Estonia. Specifically, the IJ denied the petitioners’ request for asylum because

their application was time-barred. The IJ denied the request for CAT relief

because the petitioners had failed to show that they were tortured in Estonia or

would likely be tortured if returned to Estonia.

        With regard to withholding of removal, the IJ found that inconsistencies in

Popova’s application and her testimony were substantial enough to warrant a

finding that her claims were not credible. In so finding, the IJ pointed to

inconsistencies between her application, her testimony, and medical records. The

IJ cited the discrepancies pointed out by the government in closing arguments,
                                           6
which included inconsistencies between Popova’s application and testimony

regarding the ransacking of her apartment and inconsistencies between Popova’s

testimony about the date on which her husband, Andriichuk, was stabbed and the

date on the medical record submitted in support of the application. The IJ also

found that the events Popova described, even if credible, did not amount to

persecution and were the result of “several isolated corrupt government officials.”

The IJ also noted that the Country Report indicated that many ethnic Russians live

in the eastern portions of the country, in Narva and Katlajarva, and that the

petitioners had not claimed that they could not relocate within Estonia. Based on

the Country Report’s conclusion that ethnic Russians face discrimination and

economic difficulties, but rarely physical mistreatment, the IJ found that the

petitioners had “embellish[ed]” their applications. The IJ stated, “There may have

been some discrimination regarding their economic position in Estonia, but I

believe that basically that does not amount to persecution . . . .” The IJ also

concluded that petitioners had failed to show that they would be persecuted for

their nationality if they were returned to Estonia.

E.    BIA’s Decision

      The petitioners appealed to the BIA, challenging the IJ’s credibility finding.

The petitioners submitted another medical document, dated April 13, 2005,

indicating that Popova’s husband, Andriichuk, was treated for stab wounds in
                                           7
February 1998, not 1999. Petitioners’ accompanying brief stated that Popova’s

apartment was ransacked in the summer of 1998 and that she and her husband were

beaten by two police officers.

       The BIA affirmed the IJ’s decision, finding no clear error in the IJ’s factual

findings. The BIA repeated the IJ’s findings, noting, in relevant part, that the IJ

found inconsistencies between the asylum application, the interview and the

testimony of record and that the events Popova described did not rise to the level of

persecution per se. All three Petitioners jointly filed this petition for review.

                                     II. DISCUSSION

A. Withholding of Removal1

       An alien is entitled to withholding of removal if he can show that his life or

freedom would be threatened on account of his race, religion, nationality,

membership in a particular social group or political opinion. Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003); see also INA § 241(b)(3)(A), 8

U.S.C. § 1231(b)(3)(A). To qualify for withholding of removal, an alien must

show that it is more likely than not that he will be persecuted or tortured upon his

return to the country in question. INS v. Cardoza-Fonseca, 480 U.S. 421, 429, 107



       1
        On appeal the petitioners argue only that they are eligible for withholding of removal
and do not challenge the IJ and BIA’s determinations with regard to asylum or CAT relief.
Therefore, we do not address these claims further. See Mendoza v. U.S. Att’y Gen., 327 F.3d
1283, 1286 n.3 (11th Cir. 2003).
                                                8
S. Ct. 1207, 1212 (1987); Mendoza, 327 F.3d at 1287. The alien can meet this

burden by showing either: (1) “past persecution in his country based on a protected

ground,” in which case a rebuttable presumption is created that his life or freedom

would be threatened if he returned to his country; or (2) “a future threat to his life

or freedom on a protected ground in his country.” Mendoza, 327 F.3d at 1287.

B.     Credibility Findings

       “The testimony of an applicant, if found to be credible is alone sufficient to

establish” eligibility for withholding of removal. See Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1287 (11th Cir. 2005) (citing, inter alia, 8 C.F.R. § 208.16(b)).

“Conversely, an adverse credibility determination alone may be sufficient to

support the denial” of withholding of removal. See id. Nevertheless, the IJ must

consider all the evidence submitted by the applicant, including any documentation.

Id. The IJ must provide “specific, cogent reasons” for his credibility finding. Id.

“Once an adverse credibility finding is made, the burden is on the applicant alien to

show that the IJ’s credibility determination was not supported by ‘specific, cogent

reasons’ or was not based on substantial evidence.” Id.2

C.     IJ’s Adverse Credibility Finding

       On appeal, the petitioners challenge only the IJ’s adverse credibility

       2
         We review credibility findings under the substantial evidence test, and “like any fact
finding, [they] may not be overturned unless the record compels it.” Forgue, 401 F.3d at 1286-
87 (quotation marks omitted).
                                                9
finding.3 After review, we conclude that the IJ provided specific, cogent reasons

for his adverse credibility finding – namely the inconsistencies in Popova’s various

statements – and that the IJ’s credibility determination is supported by substantial

evidence.

       In her asylum application, asylum interview and hearing testimony, Popova

gave materially different accounts of her alleged mistreatment in Estonia. In her

affidavit attached to her application and at the asylum hearing, Popova stated that

skinheads ransacked her apartment in January 1998. However, at the hearing,

Popova admitted that this claim was false.

       In her application affidavit, Popova also stated that, in 1998, “a few men”

broke into her apartment and beat her and her father, Moguts. However, at the

asylum interview Popova stated that it was her husband and father who were

beaten in February or March of 1998. At the hearing, Popova testified that two

police officers broke into her apartment and beat her, her husband and her father.

At one point, Popova testified that the date of this police beating was the summer

of 1998. Later in the hearing, Popova testified that the police beating happened in

December of 1998. In other words, Popova could not consistently identify either

the date or the victims of this attack.

       3
       Because the BIA’s decision adopted the IJ’s findings as to credibility and eligibility for
withholding of removal, we review the orders of both the BIA and the IJ. Al Najjar v. Ashcroft,
257 F.3d 1262, 1284 (11th Cir. 2001).
                                              10
      In addition, Popova’s supporting documentation contradicts her version of

events. In her brief filed with the BIA, Popova stated that the police beat her and

ransacked her apartment in the summer of 1998. However, the medical document

Popova submitted indicates that she was treated for this attack in December 1998.

These inconsistencies are substantial evidence that supports the IJ’s credibility

finding.

      The petitioners argue that Popova’s memory lapses can be attributed to the

trauma of her involuntary servitude in the United States or to her fear of Ailyev,

her translator during the asylum interview. These arguments do not compel the

conclusion that the credibility finding should be overturned.

      The petitioners do not contend that the supporting documentation, alone,

compels a conclusion that Popova was persecuted. Therefore, we cannot say that

the record as a whole compels reversal.

      PETITION DENIED.




                                          11